 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 486Property Maintenance Corporation and Security Po-lice Fire Professionals of America, Local Union 451 (SPFPA).  Case 5ŒCAŒ30272 November 1, 2002 DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT The General Counsel in this case seeks summary judgment on the ground that the Respondent has failed to file an answer to the complaint.  Upon a charge filed by the Union on March 1, 2002, the General Counsel issued the complaint on May 31, 2002, against Property Main-tenance Corporation, the Respondent, alleging that it has violated Section 8(a)(1) and (5) of the Act.  The Respon-dent failed to file an answer. On July 17, 2002, the General Counsel filed a Motion for Summary Judgment with the Board.  On July 19, 2002, the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent filed no response.  The allegations in the motion are therefore undisputed. Ruling on Motion for Summary Judgment Sections 102.20 and 102.21 of the Board™s Rules and Regulations provide that the allegations in the complaint shall be deemed admitted if an answer is not filed within 14 days from service of the complaint, unless good cause is shown.  In addition, the complaint affirmatively states that unless an answer is filed within 14 days of service, all the allegations in the complaint will be considered admitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, by letter dated June 24, 2002, notified the Respondent that unless an answer were received by July 8, 2002, a Mo-tion for Summary Judgment would be filed. In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Summary Judgment.1On the entire record, the Board makes the following FINDINGS OF FACT I.  JURISDICTION At all material times, the Respondent, a Virginia cor-poration, with an office and place of business in Roa-                                                           1 The Respondent, which, as stated above, has not filed an answer to the complaint or a response to the Notice to Show Cause, does not contend that the General Counsel™s motion should be denied based on the legal argument advanced by the dissent.  Therefore, Member Lieb-man sees no need to address that argument.  In addition, Member Liebman observes that the dissent™s position was rejected by the Board in Scapino Steel Erectors, 337 NLRB 992, 993 fn. 3 (2002). noke, Virginia, has been engaged in supplying security services to the United States Coast Guard at the United States Coast Guard Reserve Training Center, Yorktown, Virginia.  During the 12-month period preceding the is-suance of the complaint, the Respondent, in its perform-ance of services described above, derived gross revenues in excess of $50,000, and purchased and received at its Yorktown and Roanoke, Virginia facilities products, goods, and materials valued in excess of $5000 directly from points located outside the State of Virginia.  We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES At all material times, the following individuals held the positions set forth opposite their respective names and have been supervisors of the Respondent within the mean-ing of Section 2(11) of the Act, and agents of the Respon-dent within the meaning of Section 2(13) of the Act:  Kenneth Haley President Larry Underwood Project Manager/Captain  The following employees of the Respondent constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act:  All-full time and/or regular part-time security officers performing guard duties as defined in Section 9(b)(3) of the National Labor Relations Act, as amended; but excluding all office clerical employees, professional employees, supervisors as defined in the Act, and all other employees.  Since about January 25, 1991, and at all material times, the Union has been the designated exclusive col-lective-bargaining representative of the unit employees and, since then, the Union has been recognized as the representative by the Respondent.  This recognition has been embodied in successive collective-bargaining agreements, the most recent of which was effective by its terms from June 9, 1998, to October 1, 2001. At all times since about January 25, 1991, based on Section 9(a) of the Act, the Union has been the collec-tive-bargaining representative of the unit employees. On about September 30, 2001, the Union filed a griev-ance alleging the Respondent had failed to pay an em-ployee vacation pay in accordance with the terms of the 1998Œ2001 agreement.  During that same period, the Respondent, by Larry Underwood, entered into a settle-ment of the grievance with the Union, which included the 338 NLRB No. 56  PROPERTY MAINTENANCE CORP. 487Respondent™s agreement to pay the employee the owed 
vacation pay. 
At all times since September 30, 2001, the Respondent 
has failed to abide by the grievance settlement described 
above. Since about August 1, 2001, the Respondent has de-
ducted union dues from unit employees™ pay, in accor-

dance with the terms of article IV, section 1 of the 1998Œ
2001 agreement.  Since around the end of September 
2001, and continuing to date, the Respondent has failed 

to remit to the Union the dues deducted from unit em-
ployees™ pay for the months of August and September 
2001, in accordance with the terms of article IV, section 
4 of the 1998Œ2001 agreement. 
The subjects described above related to wages, hours, 
and other terms and conditions of employment of the unit 
and are mandatory subjects for the purposes of collective 
bargaining. 
The Respondent engaged in
 the conduct described 
above without prior notice to the Union and without af-

fording the Union an opportunity to bargain with the 
Respondent with respect to this conduct and the effects 
of this conduct.  The Respondent engaged in the conduct 
described above without the Union™s consent. 
CONCLUSION OF LAW By the acts and conduct described above, the Respon-
dent has failed to continue in effect all the terms and 

conditions of the 1998Œ2001 agreement, and has been 
failing and refusing to bargain collectively and in good 
faith with the exclusive coll
ective-bargaining representa-tive of its employees, and has thereby engaged in unfair 
labor practices affecting commerce within the meaning 
of Section 8(a)(1), (5), and 
8(d) and Section 2(6) and (7) 
of the Act. 
REMEDY Having found that the Respondent has engaged in cer-
tain unfair labor practices, we shall order it to cease and 
desist and to take certain affirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found that the Respondent has violated Section 8(a)(5) 
and (1) by failing to abide by the terms of the grievance 
settlement between the Respondent and the Union, which 
included the Respondent™s agreement to pay its em-
ployee the owed vacation pay, we shall order the Re-
spondent to abide the terms 
of the grievance settlement 
and to pay the owed vacation pay with interest as pre-

scribed in 
New Horizons for the Retarded
, 283 NLRB 
1173 (1987). In addition, having found that the Respondent has 
failed to remit to the Union dues that were deducted from 

the pay of unit employees for the months of August and 
September 2001, in accordance w
ith the terms of article 

IV, section 4 of the 1998Œ2001 agreement, we shall order 
the Respondent to remit the withheld dues to the Union, 
with interest as prescribed in 
New Horizons for the Re-tarded
, supra. ORDER The National Labor Relations Board orders that the 
Respondent, Property Maintenance Corporation, Roa-
noke and Yorktown, Virginia, its officers, agents, suc-
cessors, and assigns, shall 1.  Cease and desist from 
(a) Failing to abide by the terms of the grievance set-
tlement with Security Police Fire Professionals of Amer-
ica, Local Union 451 (SPFPA), which included the Re-
spondent™s agreement to pay its employee the owed va-
cation pay. 
(b) Failing and refusing remit to the Union dues that 
were deducted from unit employees™ pay for the months 
of August and September 2001. 
(c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Abide by the terms of the grievance settlement with 
Security Police Fire Profe
ssionals of America, Local 
Union 451 (SPFPA), and pay its employee the owed va-

cation pay, with interest, as set forth in the remedy sec-
tion of this decision. 
(b) Remit to the Union dues that were deducted from 
unit employees™ pay for the months of August and Sep-
tember 2001, with interest, as set forth in the remedy 
section of this decision. 
(c) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment records, timecards, personnel re-

cords and reports, and all other records including an elec-
tronic copy of such records if
 stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order. 
(d )Within 14 days after service by the Region, post at 
its facility in Roanoke and Yo
rktown, Virginia, copies of the attached notice marked ﬁAppendix.ﬂ
2  Copies of the 
notice, on forms provided by the Regional Director for 
Region 5, after being signed by the Respondent™s author-
                                                          
 2  If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 488ized representative, shall be posted by the Respondent 
and maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-
tered, defaced or covered by any other material.  In the 
event that, during the pendenc
y of these proceedings, the Respondent has gone out of business or closed the facil-

ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current employees and former employees em-
ployed by the Respondent at any time since September 
30, 2001. (e) Within 21 days after service by the Region, file with 
the Regional Director a sworn certification of a responsi-

ble official on a form provided by the Region attesting to 
the steps that the Respondent has taken to comply. 
 MEMBER BARTLETT, concurring. 
I join in granting summary judgment in the absence of 
an answer to the complaint.  However, in my concurring 
opinion in 
Baptist Hospital of East Tennessee
, 338 NLRB 249 (2002), I expressed the view that the Board 

should sua sponte defer processing allegations of an 

8(a)(5) contract breach viol
ation until after the parties have exhausted the possibility of resolving their contrac-
tual dispute through their won agreed-upon systems, or, 
in the absence of applicable 
procedures for arbitral reso-lution, Section 301 of the Act.  The unfair labor practice 

issues presented here, involving the Respondent™s failure 

to adhere to a grievance settlement agreement about an 
employee™s vacation pay and a 2-month failure to remit 

deducted union dues, seem particularly suited to resolu-
tion through these non-Board procedures. 
 MEMBER COWEN, dissenting. 
Contrary to my colleagues, I would deny the General 
Counsel™s Motion for Summary Judgment because, in 
my view, the complaint on which it is based fails to al-
lege any violations cognizab
le under Section 8(a)(5) and 
(1) of the Act. The complaint alleges that the Respondent refused to 
bargain with the Union in good faith by failing to abide 
by a grievance settlement regarding vacation pay owed to 
an employee and failing to remit to the Union dues de-
ducted from unit employees™ pay for the months of Au-
gust and September 2001. 
As I see it, these matters, as alleged, merely involve 
possible breaches of the par
ties™ collective-bargaining agreement.  As explained in my dissent in 
Scapino Steel 
Erectors, Inc., 337 NLRB 992, 994Œ995 (2002), the 
Board should not be involved in disputes involving al-
leged breaches of a collective-bargaining agreement, and 
the parties should be left to resolve such disputes through 
traditional contract enforcement mechanisms.  Simply 
put, Congress did not intend for the Board to become 

embroiled in contractual disputes of the sort alleged in 
the General Counsel™s complaint, because mere breaches 
of contract are not unfair labor practices.  
Scapino Steel 
Erectors, Inc., supra at 995 (Member Cowen, dissenting). 
Thus, I would deny the General Counsel™s motion for 
summary judgment. 
APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE  NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board had found that we vio-
lated Federal labor law and ha
s ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT fail to abide by the terms of the grievance 
settlement with Security Police Fire Professionals of 
America, Local Union 451 (SPFPA), which included our 
agreement to pay our employee the owed vacation pay. 
WE WILL NOT fail and refuse to remit to the Union dues 
that were deducted from unit employees™ pay for the 

months of August and September 2001. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights guaranteed you by Section 7 of the Act. 
WE WILL abide by the terms of the grievance settlement 
with Security Police Fire Pr
ofessionals of America, Lo-

cal Union 451 (SPFPA), and 
WE WILL pay our employee 
the owed vacation pay, with interest. 
WE WILL remit to the Union dues that were deducted 
from unit employees™ pay for the months of August and 
September 2001, with interest. 
 PROPERTY MAINTENANCE CORPORATION  